DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16, 21, 23-25 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by XU et al PG PUB 2014/0036809.
Re Claims 1, 8, 15 and 25, XU et al teaches a method and apparatus for SRS triggering for CoMP operation, See figure 12, wherein the UE 1202 (a terminal: a transceiver and at least one processor) receiving a DCI from each eNB0 (at least one processor, memories and transmitter), RRH2, RRH3 (a plurality of DCI) wherein each comprises at least SRS configuration for uplink (at least first triggering information…indicate at least one of a resource) for sending the uplink SRS (a first reference signal) [0081-0083] wherein each DCI includes a SRS request field to provides one-to-one correspondence with each DCI (a plurality of first trigger information);  the UE 1202 determines the SRS configuration associated with the SRS request (in response to target triggering information) for received DCI and performing sending processing of the uplink SRS [0088].

Re Claims 3-5, 10-12, 16, the UE 1202 determines SRS requests (first indication information) in each DCI in the CoMP operation to determine which base station (at least one serving network node) requesting the uplink SRS wherein the DCIs are associated with a DCI format (the first triggering information; a predefined manner)
Re Claims 6,13, SRS request field present in DCI mapped to a UE specific search space [0083].
Re Claims 7, 14, SRS configuration includes SRS bandwidth regarding transmission CoMP [0082].
Re Claim 21, figure 11 teaches the supporting CSI-RS measurements.
Re Claim 23, SRS request can indicate not to transmit of a SRS (not sending the first reference signal) [0084].
Re Claim 24, the base station can determine to configure an additional CoMP SRS whereby another DCI format can include another SRS requesting reference transmission and another SRS configuration (a second trigger information) used to indicate another resource for sending the SRS (the second reference signal).
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.
Response to Arguments
Applicant's arguments filed 01/11/2022 have been fully considered but they are not persuasive. 
Re Claims 1, 8 and 15, Applicant argues at stated in para [00174] “…the plurality of pieces of first trigger information are received, the terminal can determine that target first trigger information form the plurality of first trigger information and further sending processing on the first resource signal based on the target first trigger information”.  
Examiner disagrees.
XU teaches a technique for triggering an additional CoMP SRS [0080]. This suggests that the Base station can differentiate between A-SRS (target triggering information).  XU teaches the UE receives downlink transmission triggering of an A-SRS from plurality of DCI formats wherein the format includes SRS configuration information and SRS request fields (a plurality of first trigger information) [0082-0084].  Based on the DCI format, the SRS request (first trigger information) can transmission of an SRS (the reference) on the SRS configuration information (the resource).  
Applicant argues that XU does not appears to disclose (1) “that the first and second A-SRS corresponds to a plurality of DCI” (2) the identified A-SRS is transmitted in response to identifying the A-STS”.   As argued above, examiner disagrees.  The SRS CoMP operation supports receiving a plurality DCIs (also See figure 14) and each DCI format can include an SRS request field (a triggering information) for the A-SRS wherein in response to the SRS request (the first triggering information) to indicates .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472